Title: To George Washington from Colonel George Baylor, 31 January 1777
From: Baylor, George
To: Washington, George



Dear Sir
Fredricksburg [Va.] January 31st 1777

Your favors of the 9th and 17th of January are just come to hand, by Major Clough and by the Post. I am at a loss how to express my gratitude to you, for the honors done me, in my appointment, that of the Majors, and my Friend Lewis’s. I can only say that I am laid under all the obligations to you, that a man can be to another, and shall exert every nirve, and spair no pains to be adequate to your expectasions.
I have writen to Colo. Carters grandson soliciting him, to accept the commission which you mentiond, and shall be particularly attentive to the Troop, which is to be commanded by the gentleman now in camp, whose name you did not mention as I shall be to all your instructions.
As I am but a few days old in my Commission, I have made but two or three appointments. Capt. Robert Smith of Baltimore to a Troop and his Cornet, who is a brother to Major Sam Smith. Lieut. Churchel Jones of Middlesex and Cornet Walker Baylor a younger Brother of mine. I have reason to believe I shall have in a few days, the list that is here made out. Capts. Presly Thornton son to Colo. Frank Thornton, Mr Nathaniel Nelson, and Mr Robert Page of Mann’sfield, Lieuts. Mr Carter, and Mr Carter Page son to Mr John Page of Gloucester, Cornet young Brent I shall this day set out for Williamsburg to meet a number of young Gentlemen who are to be there to make applications for Colonial commissions on the 4th of Febry and to request of our legislative Body to let me employ theirs, and Mr Hunters Gun Factories, and from thence to Newcastle, Richmond, and Petersburgh, to get Saddles and others accoutrements which I am affraid will be my greatest difficulty; though I am apprehensive we shall be longer raising our Men than you may expect, for which reason I should be glad, provided you can spare Capt. Lewis, to let him come down, who will be of much service in our Recruting.
I have writen to him desiring him to be in Philadelphia some time,

to perchase our Clothes, provided it is agreeable to you. I am Dear Sr with the highest esteem and Respect Your Obedient Hble Sert

George Baylor


P.S. I shall be happy to receive your instructions from time to time I shall miss no opportunity of informing you how I go on.

